



Exhibit 10.28




THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS
COVERING SECURITIES THAT HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED




 






[rllogoa03.jpg]
Cliff Restricted Performance Share Unit with TSR Modifier Award

--------------------------------------------------------------------------------

Fiscal 2015 – Overview








































April 1, 2014







--------------------------------------------------------------------------------





This Overview is qualified in its entirety by reference to the Memorandum to
Participants in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan
and to the Plan itself. Copies of the Memorandum and the Plan are available from
your Human Resources Department.
OVERVIEW
The Ralph Lauren Corporation (the “Company”) 2010 Long-Term Stock Incentive Plan
(the “Plan”) authorizes the Compensation & Organizational Development Committee
of the Board of Directors (the “Compensation Committee”) to grant equity awards
to officers and other employees of the Company and its Subsidiaries and
Affiliates.
As determined by the Compensation Committee, the Company may grant one or more
types of Restricted Performance Share Unit awards (“RPSUs”). This Overview
describes an additional type of RPSU that has three-year cliff vesting with a
Total Shareholder Return modifier (“Cliff RPSU with TSR Modifier”). The term
“cliff” vesting is used since all units in a given Cliff RPSU with TSR Modifier
award are eligible to vest at the same time
A Cliff RPSU with TSR Modifier award provides a participant the opportunity to
receive shares of the Company’s Class A Common Stock (traded on the New York
Stock Exchange under the symbol RL) at a later date contingent upon achievement
of performance goals over a specified period, generally three fiscal years, and
contingent upon continued service with the Company.
AWARD OBJECTIVES
Objectives of RPSUs, including Cliff RPSUs with TSR Modifier, are to:
1.
Attract and retain exceptional individuals of superior talent

2.
Motivate such individuals to achieve longer-range performance goals

3.
Enable such individuals to participate in the long-term growth and financial
success of the Company












 
Fiscal 2015 Cliff RPSU with TSR Modifier Overview
2

--------------------------------------------------------------------------------





PLAN ADMINISTRATION
The Company’s Human Resources Department administers the program and Merrill
Lynch Wealth Management (“Merrill Lynch”) is the recordkeeper. Participants must
have an open brokerage account at Merrill Lynch in order to facilitate
distribution of shares of the Company’s Class A Common Stock upon the vesting of
Cliff RPSUs with TSR Modifier. To open a brokerage account, or for questions
regarding your account and account transactions, contact Merrill Lynch at (212)
236-5574 or (800) 937-0526.
The Company’s Board of Directors reserves the right to amend, modify or
terminate the Plan, subject to stockholder approval, if required. No such
amendment to the Plan would adversely affect any Cliff RPSU with TSR Modifier
awards then outstanding.
Nothing contained herein may be construed as creating a promise of future
benefits or a binding contract with the Company. Further, an individual’s
employment continues to be at will, subject to any applicable employment
agreement.
For questions regarding the Plan and its provisions, contact Human Resources.
ELIGIBILITY FOR GRANT
Equity awards, including Cliff RPSU with TSR Modifier awards, may be granted
annually to designated, key executives who have a significant impact on the
strategic direction and business results of the Company, and who are actively
employed on April 1 of the year when the grant is made.
Guidelines have been established for the number and type of equity awards that
eligible participants may receive. The guidelines reflect a position’s scope,
accountability and impact on the organization, and may also reflect changes in
the value of the Company’s Class A Common Stock.
Please note that the guidelines do not constitute a guarantee that any specific
individual will receive an equity award in any given or subsequent year, or
guarantee the type, value, or size of any grant, if a grant is made.
An eligible employee who receives a Below Expectations (B) or Unsatisfactory (U)
rating
on his or her annual performance appraisal is not eligible for an equity award
in the fiscal year following that performance appraisal period.




 
Fiscal 2015 Cliff RPSU with TSR Modifier Overview
3

--------------------------------------------------------------------------------





PERFORMANCE MEASURES FOR CLIFF VESTING
The Company’s performance measure(s) and TSR Modifier are set by the
Compensation Committee at the time of grant from a list of performance criteria
set forth in the Plan. Such measure(s) may include, for example, one or more of
the following:
▪
Net Earnings or Net Income (before or after taxes)

▪
Basic or Diluted Earnings Per Share (before or after taxes)

▪
Net Operating Profit (before or after taxes)

▪
Net Revenue or Net Revenue Growth

▪
Gross Profit or Gross Profit Growth

▪
Return Measures (including but not limited to Return on Assets, Investments,
Capital)

▪
Other measures of economic value added or other value creation metrics

The TSR Modifier is based on the Company’s total shareholder’s return over the
performance period compared to the TSR of the companies in the S&P 500 index for
the same period. TSR shall be measured by share price appreciation, plus
dividends reinvested, with starting and ending share prices being based on the
average closing prices for the 20 trading days ending immediately prior to the
beginning and end of the three year performance period.
STRUCTURE OF GRANTS AND PAYOUT SCHEDULE
A participant is awarded a target number of Cliff RPSUs with TSR Modifier on
grant date. Applicable Threshold, Target and Maximum levels of Company
performance are established at the beginning of the performance period. After
the number of shares earned based on the Company performance measure is
determined, the relative TSR modifier may either increase or decrease the number
of shares earned from +25% to -25%.













 
Fiscal 2015 Cliff RPSU with TSR Modifier Overview
4

--------------------------------------------------------------------------------





The shares will be modified based on the TSR performance as shown in the charts
below.


TSR MODIFIER AND PAYOUT ADJUSTMENT


Relative TSR Performance
TSR Modifier Payout Adjustment
> 80th Percentile
+25%
> 60th Percentile and < 80th Percentile
+12.5%
> 40th Percentile and < 60th Percentile
0%
> 30th Percentile and < 40th Percentile
-12.5%
< 30th  Percentile
-25%



EFFECT OF TSR MODIFIER ON TOTAL PAYOUT
Company Performance                Relative TSR Performance
Performance Level
Performance as % of Target
Payout as % of Target
 
TSR Modifier
Total Payout as % of Target
Maximum
110%
150%
-25% to +25%
112.5% - 187.5%
Target
100%
100%
-25% to +25%
75% - 125%
Threshold
70%
75%
-25% to +25%
56.25% - 93.75%

Vesting is interpolated for performance between 70%-110% of target and then
adjusted based on the TSR modifier. No payout will be earned for performance
below Threshold.
 
Adjustment for TSR Modifier will not be interpolated between performance levels.
 
 
 
 



Once a Cliff RPSU with TSR Modifier award is granted, the performance
measure(s), performance goals, vesting and payout schedule will not be modified
during the term for that particular award. However, in determining performance
against the goal, the Company’s results may be adjusted to exclude the effects
of certain events and transactions as specified by the Compensation Committee at
the time of grant. The TSR Modifier will not be subject to any adjustment. For
any future awards, the Compensation Committee may change the performance
measure(s), goals, vesting and payout schedule(s).





 
Fiscal 2015 Cliff RPSU with TSR Modifier Overview
5

--------------------------------------------------------------------------------



FISCAL 2015 GRANT PERFORMANCE MEASURE, PERFORMANCE LEVELS AND VESTING
The Company performance measure for fiscal 2015 Cliff RPSU with TSR Modifier
awards is Cumulative Net Earnings for fiscal years 2015-2017. The TSR Modifier
is based on the Company’s TSR over the 2015-2017 fiscal year performance
periods. Vesting of Cliff RPSUs with TSR Modifier, and the distribution of the
Company’s Class A Common Stock, will occur after the end of Fiscal 2017, as soon
as administratively practical following certification of achievement of the
Company performance goals and relative TSR performance by the Compensation
Committee. The vesting date typically occurs in June of each year, but may be
earlier or later.
If Threshold or better Company performance is achieved, and the participant has
had continuous service with the Company through the vesting date, shares of the
Company’s Class A Common Stock will be distributed to participants upon the
vesting of Cliff RPSUs with TSR Modifier. Upon vesting, the participant will own
the shares and as a shareholder of the Company’s Class A Common Stock, will have
voting rights and will receive dividends, if applicable, on such shares. Prior
to the vesting date, dividends are not earned on Cliff RPSUs with TSR Modifier
and the participant does not have voting rights. If performance is below
Threshold at the end of the performance period, all Cliff RPSUs with TSR
Modifier granted for that award will be forfeited.
Cliff RPSUs with TSR Modifier granted in fiscal 2015 are scheduled to vest after
fiscal 2017, subject to the Company’s achievement of the cumulative performance
goals specified, and the participant’s continuous service with the Company.
EXAMPLES OF PERFORMANCE LEVEL, VESTING AND PAYOUT OF FY15 GRANT 1 
# Cliff
RPSUs with TSR Modifier Granted
Net Income (NI) Performance Level 2
% of Target Award Earned Based on NI Performance1
TSR Performance Level 2
TSR Modifier Adjustment
Vested Percentage
with TSR Modifier
# of Shares Vested
1,000
115%
150%
84th Percentile
+25%
187.5%
1,875
1,000
100%
100%
65th Percentile
+12.5%
112.5%
1,125
1,000
80%
83%
35th Percentile
-12.5%
72.6%
726

1 FY15 – FY17 Performance Period; vesting typically occurs in June, but may be
earlier or later
2 Examples are hypothetical and not a forecast of future performance or payout
percentages
In the U.S. and in many other jurisdictions, vesting of RPSUs and the delivery
of shares of Class A Common Stock is a taxable event. When shares are
distributed, a portion of the shares are withheld to satisfy withholding
requirements, and the net shares are delivered to participants in their Merrill
Lynch account.

 
Fiscal 2015 Cliff RPSU with TSR Modifier Overview
6

--------------------------------------------------------------------------------



VALUE OF RESTRICTED PERFORMANCE SHARE UNITS
If Threshold or better Company performance against the applicable goal is
achieved, Cliff RPSUs with TSR Modifier offer the opportunity to recognize value
in several ways:
▪
Receive shares of RL Class A Common Stock without paying any exercise price

▪
The number of Cliff RPSUs with TSR Modifier vesting can range from 56.25% to
187.5% of the target shares granted

▪
Any increases in the Company’s Class A Common Stock price above the price on the
grant date increases the value of the award

The example below illustrates the opportunity for gains in the value of the
award at various Company Class A Common Stock prices.
Award of 1,000 Cliff RPSUs with TSR Modifier
 
 
 
 
If Stock Price Reaches:
Company Performance At:
Relative TSR Valued At:
Total Payment Modifier %
# of Shares
$150
$175
$200
$225
Threshold
< 30th Percentile
56.25%
562
 $84,300
 $98,350
 $112,400
 $126,450
Target
≥ 40th and < 60th Percentile
100%
1,000
 $150,000
 $175,000
 $200,000
 $225,000
Maximum
> 80th Percentile
187.5%
1,875
 $281,250
 $328,125
 $375,000
 $421,875



Note: Value is before tax and a portion of the shares will be withheld to
satisfy required tax withholding. Example is hypothetical and is not a forecast
of growth in the Company’s Class A Common Stock price.
If performance calculation results in fractional shares, the fractional shares
will be paid in cash.
SALE OF SHARES SUBSEQUENT TO DISTRIBUTION
Shares received from the vesting of a Cliff RPSU with TSR Modifier award may be
sold subject to the Company’s trading restrictions as set forth in the Company’s
Securities Trading policy beginning on page 9. In certain circumstances, certain
Executive Officers may sell shares pursuant to Rule 144 or another applicable
exemption under the U.S. Securities Act of 1933, as amended.
In the U.S. and in many other jurisdictions, sale of such shares after vesting
has tax implications. Contact your financial advisor for important information
about how a subsequent sale of shares impacts you. Once Cliff RPSUs with TSR
Modifier awards have vested and you receive shares of the Company’s Class A
Common Stock from the vesting of a particular Cliff RPSU with TSR Modifier
award, you retain all rights to those shares, regardless of your employment
status with the Company.

 
Fiscal 2015 Cliff RPSU with TSR Modifier Overview
7

--------------------------------------------------------------------------------



IF YOU LEAVE THE COMPANY
Event
Status of Cliff RPSU with TSR Modifier Awards
Normal Retirement
(Age 65)


Early Retirement
(Age 55 through age 64
with 7 or more years of service)


Long-Term Disability (LTD)


Death
• In the case of retirement, LTD or death, a pro-rated1 target number of
outstanding Cliff RPSUs with TSR Modifier grants will be determined
   
• These pro-rated Cliff RPSUs with TSR Modifier will be eligible to vest2 after
the end of the applicable performance period based on the actual degree of
achievement, and the number of shares paid out will be adjusted based on
relative TSR performance. If performance against the Company performance goal
does not reach the Threshold level, then the pro-rated Cliff RPSUs with TSR
Modifier will be forfeited.


• All remaining Cliff RPSUs with TSR Modifier are forfeited
Voluntary Resignation
• All unvested Cliff RPSUs with TSR Modifier are forfeited
Involuntary Termination
(Without Cause)
• All unvested Cliff RPSUs with TSR Modifier are forfeited
Dismissal for Cause
(As defined by the Company or,
if applicable, the participant’s employment agreement)
• All vested Cliff RPSUs with TSR Modifier not yet distributed into shares of
the Company’s Class A Common Stock are forfeited


• All unvested Cliff RPSUs with TSR Modifier are forfeited



1 The pro-rata portion will be determined by taking the number of full months
worked during the corresponding performance period, dividing it by the number of
months in the performance period, and then multiplying the resulting decimal by
the number of Cliff RPSUs with TSR Modifier granted for that performance period.


2 Vesting occurs after the end of the performance period following certification
of achievement of performance goals by The Compensation Committee. The vesting
date typically occurs in June of each year, but may be earlier or later. Your
Merrill Lynch statement reflects a performance end date, which is different from
the actual vesting date.





















 
Fiscal 2015 Cliff RPSU with TSR Modifier Overview
8

--------------------------------------------------------------------------------



SECURITIES TRADING POLICY
INSIDER TRADING
As provided in the Company Employee Handbook, employees are prohibited by law
from buying or selling securities if an employee has or is aware of any
material, non-public information about the Company and its Subsidiaries and
Affiliates. This is commonly referred to as “insider information.” Material,
non-public information is any information that has not been disclosed to the
public that could affect the price of Company Common Stock -- either positively
or negatively -- or affect a person’s decision to buy, hold or sell securities.
 
Examples of what might be considered “insider information” include but are not
limited to the following:
•
Earnings or other financial information

•
Changes in dividend policy

•
Stock splits

•
Mergers and acquisitions

•
Major new contracts or product-line introductions

•
Litigation involving substantial amounts of money

•
Changes in management

These insider-trading rules are applicable to employees of Ralph Lauren and its
Subsidiaries and Affiliates, worldwide.
COMPANY BLACKOUT PERIODS
To avoid even the appearance of “insider trading,” our Company’s Securities
Trading policy prohibits members of the Board of Directors, all employees and
their “Related Parties“ (as such term is defined in the Company’s Securities
Trading Policy) from making trades involving stock of the Company during certain
“blackout periods.” This prohibition covers all transactions in the Company’s
securities, including buying or selling shares, including shares of Class A
Common Stock received upon the vesting of RPSUs. These blackout periods
generally begin two weeks before the end of each of our fiscal quarters and
continue through one trading day after the Company issues its earnings release
for the fiscal quarter or year just ended. If the earnings release is issued
before the opening of the market on a trading day, trading may begin the next
day. The blackout periods are announced at the start of each year. The Company
may prohibit trading of the Company’s stock at any time it deems such trading to
be inappropriate, even outside the regular blackout periods. Individuals who
receive a specific notification prohibiting them from trading the Company’s
stock should note that such notification takes precedence over pre-announced
blackout periods. In addition, members of the Board of Directors, Officers (any
employee who is a Vice President or above), and all employees in the Finance and
Legal departments must clear all trades with the Corporate Counsel - or their
designee - at all times.

 
Fiscal 2015 Cliff RPSU with TSR Modifier Overview
9

--------------------------------------------------------------------------------



ADDITIONAL PROHIBITED TRANSACTIONS
Because we believe it is inappropriate for any Company personnel to engage in
short-term or speculative transactions involving the Company’s Common Stock, it
is Company policy that employees do not engage in any of the following
activities with respect to the securities of the Company:
•
“In and out” trading in securities of the Company. Any Company stock purchased
in the market must be held for a minimum of six months, and ideally longer. Note
that the Securities and Exchange Commission (SEC) has a “short-swing profit
recapture” rule that effectively prohibits Executive Officers and members of the
Board of Directors from selling any Company stock within six months of a
purchase. The Company has extended this prohibition to all employees. The
receipt of shares pursuant to the vesting of Cliff RPSU awards is not considered
a purchase under the SEC’s rule.

•
Short sales (i.e., selling stock one does not own and then borrowing the shares
to make delivery)

•
Buying or selling “puts” or “calls” (i.e., making commitments to buy or sell
securities at a specified price for a fixed period of time)



CLEARANCE OF ALL TRADES BY DIRECTORS, OFFICERS AND OTHER KEY PERSONNEL
For employees at the Corporate Vice President and Division Senior Vice President
level or above (“Officers”) and for all employees in the Finance, Legal and
Human Resources departments, all transactions in the Company’s securities
(including, but not limited to purchases, sales, transfers, etc.) must be
conducted during an open trading window and pre-cleared with the Corporate
Counsel, or their designee. If contemplating a transaction, please provide a
written request via e-mail to RLTrading@ralphlauren.com, specifying the number
of Stock Options you wish to exercise and/or the number of shares you wish to
purchase or sell before contacting Merrill Lynch or any other broker, or taking
any other step to initiate a transaction.












 
Fiscal 2015 Cliff RPSU with TSR Modifier Overview
10

--------------------------------------------------------------------------------





COMPLIANCE WITH SECTION 409A 
To the extent applicable, the Plan shall be interpreted in accordance with
Section 409A of the Internal Revenue Code of 1986 and the Department of Treasury
Regulations and other interpretive guidance issued hereunder (“Section 409A”). 
Notwithstanding any provision of the Plan to the contrary, it is intended that
this Plan comply with Section 409A and all provision of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Each Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of such Participant in connection with this Plan or
any other plan maintained by the Company (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold such Participant (or any beneficiary)
harmless from any or all of such taxes or penalties.
In the event of any discrepancy between this Cliff RPSU with TSR Modifier
Overview and either the Plan or the provisions under which the Plan is
administered by the Compensation Committee, the Plan and the determination of
the Compensation Committee will govern, as applicable. This Overview is
qualified in its entirety based on the determinations, interpretations and other
decisions made within the sole discretion of the Compensation Committee.



 
Fiscal 2015 Cliff RPSU with TSR Modifier Overview
11